STEPHENS, Circuit Judge.
Heretofore we vacated and remanded the order of the district judge sitting in bankruptcy which affirmed the order of the ■conciliation commissioner dismissing the bankruptcy proceedings. Farm Products Co. v. United States, 9 Cir., 136 F.2d 286.
Our order was based upon an apparent inadvertent omission of certain evidence from the commissioner’s statement upon review to the district court.
Thereafter the petition of the appellee for rehearing was filed, in which petition it is asserted that all evidence pertinent to the issue of appeal was before the district judge upon review and is contained in the record upon appeal. Appellant has not replied.
In this state of the record we have directed the entry of an order that the petition for a rehearing shall be granted, our order shall be vacated and the cause shall be submitted for decision.
The sole question in the case is whether or not appellant is or was a farmer.
Upon the record here produced there was ample substantial evidence to support the finding of the conciliation commissioner and the district court upon review that appellant here, the alleged bankrupt below, was not a farmer and therefore cannot avail itself of the provisions of § 75 of the Bankruptcy Act, 11 U.S.C.A. § 203.
Affirmed,